Opinion issued October 15, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00340-CV
                           ———————————
                     ZACHARY J. WILLIAMS, Appellant
                                        V.
                           MAX B. MUTIA, Appellee


                   On Appeal from the 434th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 15-DCV-227230


                         MEMORANDUM OPINION

      Appellant, Zachary J. Williams, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE §§ 51.207, 51.208, 51.941(a), 101.041; Order, Fees

Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before
the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug.

28, 2015). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Goodman.




                                         2